     Case 3:21-cv-00949-K Document 2 Filed 04/27/21                         Page 1 of 2 PageID 33



                       UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS



TONG LI and SUPERNOVA INT'L
Plaintiff
v.                                                              3:21-cv-00949
                                                                Civil Action No.
LAGUNA TOOLS, INC.
Defendant


                        CERTIFICATE OF INTERESTED PERSONS
                                (This form also satisfies Fed. R. Civ. P. 7.1)

Pursuant to Fed. R. Civ. P. 7.1 and LR 3.1(c), LR 3.2(e), LR 7.4, LR 81.1(a)(4)(D), and LR 81.2,

Plaintiff SuperNova International



provides the following information:
       For a nongovernmental corporate party, the name(s) of its parent corporation and any
publicly held corporation that owns 10% or more of its stock (if none, state "None"):
*Please separate names with a comma. Only text visible within box will print.

None




        A complete list of all persons, associations of persons, firms, partnerships, corporations,
guarantors, insurers, affiliates, parent or subsidiary corporations, or other legal entities that are
financially interested in the outcome of the case:
*Please separate names with a comma. Only text visible within box will print.

 None other than the parties.
                 Case 3:21-cv-00949-K Document 2 Filed 04/27/21                       Page 2 of 2 PageID 34



                                                              Date:                 April 27, 2021
                                                              Signature:            /s/ John Demaro
                                                              Print Name:
                                                                                    John Demarco
                                                              Bar Number:           24062336
                                                              Address:              700 Milam St., Ste. 1300
                                                              City, State, Zip:     Houston, TX 77002
                                                              Telephone:            (832) 871-5058
                                                              Fax:                  (248) 649-3338
                                                              E-Mail:               demarco@youngbasile.com




NOTE: To electronically file this document, you will find the event in our Case Management (CM/ECF) system, under Civil/Other
Documents/Certificate of Interested Persons
